Citation Nr: 9927390	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent, on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), 
for the service-connected residuals of a penetrating shrapnel 
wound to Muscle Groups III and IV of the right shoulder with 
degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Terry L. Pechota, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945, and his decorations include the Purple Heart Medal and 
the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1992 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota.  In the November 1992 
rating action, the RO increased the evaluation of the 
veteran's service-connected cervical disc 
disease/degeneration, herniated nucleus pulposus at C-5 
(cervical disc disease) to 40 percent, effective May 2, 1990; 
denied his claim of entitlement to an evaluation in excess of 
40 percent for the residuals of a penetrating shrapnel wound 
to Muscle Groups III and IV of the right shoulder with 
degenerative arthritis (right shoulder disability); and 
denied his petition to reopen a claim for service connection 
for a right elbow disability, including arthritis.  In the 
February 1996 rating decision, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran timely appealed these 
determinations to the Board.

In a June 1996 decision, the Board denied the veteran's claim 
for an increased rating for cervical disc disease, declined 
to reopen his claim for service connection for a right elbow 
disability, and denied the claim for an increased rating for 
a the veteran's right shoulder disability on a schedular 
basis.  However, the issues of an increased rating for a 
right shoulder disability on an extra-schedular basis, and 
entitlement to a TDIU were remanded to the RO for additional 
development.

In May 1998, the Board denied the veteran's claim for an 
increased rating for his right shoulder disability, on an 
extra-schedular basis, and his claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.

The veteran appealed the denial of his claims for increased 
rating for his right shoulder disability and to a total 
disability rating based on individual unemployability due to 
service-connected disabilities to United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court).  In a January 1999 order, the 
Court granted a joint motion for remand, vacated the Board's 
decision as to these claims, and remanded the case for 
compliance with the terms of the joint motion.  


REMAND

The veteran asserts that he is unemployable, largely as a 
consequence of his service-connected right shoulder 
disability.  As such, the gravamen of his claim for a higher 
evaluation for his right shoulder disability, and his claim 
of entitlement to a total rating based on individual 
unemployability is essentially the same, i.e., that he is 
unable to work principally due to his right shoulder 
disability.  Under these circumstances, the Board finds that 
the increased rating and the total rating claims are 
inextricably intertwined, and must be considered together.  
The Court has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In the joint motion for remand, the parties, citing Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994) and Beaty v. Brown, 6 
Vet. App. 532, 537 (1994), stated that the Board had 
committed error in essentially shifting the burden of proof 
and requiring that the veteran furnish objective medical 
evidence that he was unemployable.  In doing so, the parties 
noted that the Court had held that in well-grounded claims 
for a total disability rating based on individual 
unemployability due to service-connected disabilities, the 
duty to assist requires that VA obtain evidence pertaining to 
the veteran's employability (or lack thereof) prior to 
adjudicating the claim.  Id.  Under these circumstances, the 
Board finds that, after the RO obtains and associates with 
the claims file all pertinent, outstanding medical treatment 
records, and has the a social and industrial survey 
conducted, the veteran should undergo evaluation by an 
appropriate specialist who should render an opinion as to the 
extent to which his shoulder disability impairs his 
employability, prior to readjudication of the claims on 
appeal.

The Board acknowledges that the RO has previously concluded 
that the veteran's right shoulder disability claim did not 
warrant referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an extra-
schedular rating.  However, following completion of all 
development request herein, the RO should again specifically 
consider, in the readjudication of this claim, whether the 
veteran's right shoulder disability interferes with his 
employability beyond that degree contemplated in the assigned 
evaluation, so as to constitute marked interference with 
employment warranting the assignment of an extra-schedular 
evaluation pursuant to the provisions of section 3.321(b)(1).

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should include any 
outstanding records of VA medical care, 
dated since December 1995, from the VA 
Medical Center in Fort Meade, South 
Dakota; from Dr. William D. Canham, as 
well as from any physician at the Q&R 
Clinic, in Bismarck, North Dakota; and 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his attorney in securing 
such records should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available outstanding treatment 
records, the veteran should be afforded a 
VA social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right shoulder disability.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination. associated with the right 
shoulder and cervical spine.  The 
examiner also should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The physician must provide an assessment 
of the severity of the right shoulder 
disability, to include comments as to the 
extent to which the right shoulder 
disability impairs the veteran's 
employability.  The examiner also should 
specifically offer an opinion as to 
whether, without regard to the veteran's 
age or the impact of nonservice-connected 
disabilities, it is at least as likely as 
not that the right shoulder disability, 
either alone or in combination with the 
service-connected cervical spine 
disorder, renders the veteran unable to 
obtain or retain substantially gainful 
employment.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any requested action 
is not undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claim for a higher 
evaluation (on an extra-schedular basis) 
for the right shoulder disability, in 
light of all relevant evidence and all 
pertinent legal authority, to include 
consideration of functional loss due to 
pain, limited or excess movement, 
weakness, fatigability, and 
incoordination.  The RO should 
specifically indicate whether the 
criteria for invoking the procedures for 
assignment of a higher evaluation on an 
extra-schedular basis are met.  Then, if 
it has not been rendered moot, (see Green 
v. West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)), the RO should adjudicate 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability.  The RO 
should provide adequate reasons and bases 
for all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefits sought by the veteran 
are not granted to his satisfaction, he 
and his attorney must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


